Case 1:21-cv-22599-MGC Document 5 Entered on FLSD Docket 08/05/2021 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        Case No. 21-cv-22599-COOKE/O’SULLIVAN

 CHRISTINA AVILA,

        Plaintiff,

 vs.

 PORTFOLIO RECOVERY ASSOCIATES,
 LLC,

       Defendant.
 ____________________________________/
                         ORDER ADMINISTRATIVELY CLOSING
                         CASE UPON NOTICE OF SETTLEMENT
        THIS MATTER comes before me on the Parties’ Notice of Settlement, ECF No. 4.
 The parties have amicably resolved this matter. Accordingly, this case will now be
 administratively closed pending the Plaintiff filing a notice of dismissal, or the parties filing
 a stipulation of dismissal under Fed. R. Civ. P. 41(a)(1)(A).
        If the parties file a stipulation of final dismissal and desire the Court to have
 continuing jurisdiction to enforce the terms of the settlement agreement, they must
 condition the stipulation upon this Court entering an order retaining jurisdiction. See Anago
 Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272 (11th Cir. 2012). A notice of dismissal, or a
 stipulation of dismissal must be filed within 45 days of this Order. The Clerk will
 administratively CLOSE this case. All pending motions, if any, are DENIED as moot.
        DONE and ORDERED in chambers, Miami, Florida, this 5th day of August 2021.




 Copies provided to:
 John J. O’Sullivan, Chief U.S. Magistrate Judge
 Counsel of Record
